 

 

 
  
     

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

& bh

Apdetead feted tie ete mac acdsee

ALY wey

 

t secewene

corms s ass a asec ses en ease eee ee esas x iD DATE PILE: 4
JOSE LUIS SANCHEZ, :; Sharir .

Plaintiff, : 14 Civ. 5468 (HBP)

-against- : OPINION
AND ORDER

CHARITY REST. CORP., doing
business as "Caridad
Restaurant," et al.,

Defendants.
we ne ee ee x

PITMAN, United States Magistrate Judge:

I. Introduction

By letter motion dated October 19, 2018, plaintiff
seeks to reopen this matter and to enforce the settlement
agreement between the parties (Letter Motion, dated Oct. 19, 2018
(Docket Item ("D.I.") 66)). For the reasons set forth below,

plaintiff's motion is denied.*

II. Background

This was an action seeking damages for allegedly unpaid
overtime premium pay brought under the Fair Labor Standards Act
("PLSA"), 29 U.S.C. §§ 201 et seg. and the New York Labor Law,

Plaintiff was formerly employed as a cook at a restaurant owned

 

‘All parties previously consented to my exercising plenary
jurisdiction in this matter.

 

 
and operated by defendants and located in the Bronx. The parties
reached a settlement immediately before the commencement of trial
on December 3, 2015. In pertinent part, the settlement required
defendants to make installment payments to plaintiff totaling
$140,000.000. I approved the settlement pursuant to Cheeks v.
Freeport Pancake House, Inc., 796 F.3d 199, 206 (2d Cir. 2015),
and ordered the action dismissed with prejudice on December 4,
2015 (Opinion and Order, dated Dec. 4, 2015 (D.1I. 63}).

On October 19, 2018, plaintiff filed the current letter
motion seeking to enforce the settlement. Plaintiff advises that
defendants have paid $120,000.00 of the $140,000.00 settlement
and that defendants last made a payment on September 8, 2017
(Letter Motion, dated Oct. 19, 2018 (D.I. 66)). I ordered
plaintiff to submit a supplemental letter addressing whether (1)
the Court has subject matter jurisdiction to entertain his
application and (2) the application is time-barred pursuant to
Fed.R.Civ.P. 60(c) (1) (Order, dated Oct. 23, 2018 (D.1. 68));
plaintiff submitted his memorandum of law on November 8, 2018

(Memo. of Law, dated Nov. 8, 2018 (D.I. 69) ("Pl. Memo.")).

 

 

 
IIt. Analysis

A. Applicable Legal Standards

1. Subject Matter Jurisdiction

"Federal courts are courts of limited jurisdiction.
They possess only that power authorized by Constitution and
statute ... ." Kokkonen v. Guardian Life Ins. Co., 511 U.S.
375, 377 (1994); accord Gunn v. Minton, 568 U.S. 251, 256 (2013).

In keeping with this principle, a district court "does

not automatically retain jurisdiction to hear a motion
to enforce" a settlement agreement simply by virtue of

 

having disposed of the original case. In re Am. Ex-
press Fin. Advisors Sec. Litig., 672 F.3d 113, 134 (2d
Cir. 2011). Instead, a motion to enforce a settlement

agreement is fundamentally "a claim for breach of a
contract, part of the consideration of which was dis-
missal of an earlier federal suit," Kokkonen, 511 U.S.
at 381, 114 S.Ct. 1673, and therefore "requires its own
basis for jurisdiction," id. at 378, 114 8.Ct. 1673.
Hendrickson v. United States, 791 F.3d 354, 358 (2d Cir. 2015).
"“[T]o retain ancillary jurisdiction over enforcement of a settle-
ment agreement, . . . a district court's order of dismissal must
either (1) expressly retain jurisdiction over the settlement
agreement, or (2) incorporate the terms of the settlement agree-
ment in the order." Hendrickson v. United States, supra, 791
F.3d at 358, citing Kokkonen v. Guardian Life Ins. Co., supra,
511 U.S. at 381 and StreetRasy, Inc. v. Chertok, 752 F.3d 298,

305 (2d Cir. 2014). “[A] district court does not retain juris-

diction to enforce a settlement merely by placing its 'judicial

 

 

 

 
imprimatur' on the parties' settlement, such as by approving the
settlement agreement as fair and adequate." Melchor v. Eisen &
Son Inc., 15 Civ. 113 (DF), 2016 WL 3443649 at *6 (S.D.N.Y. June
10, 2016) (Freeman, M.J.) (emphasis added), citing Hendrickson v.
United States, supra, 791 F.3d at 359; accord Trs. of United
Union of Roofers, Waterproofers & Allied Workers Local 154
Welfare, Pension, Annuity, & Apprenticeship & Training Funds v.
DME Constr. Assocs., CV 15-4176 (JS) (AKT), 2017 WL 9485724 at *5
(E.D.N.Y. Feb. 27, 2017) (Report & Recommendation), adopted at,
2017 WL 1134728 (B.D.N.Y. Mar. 27, 2017); Mao v. Mee Chi Corp.,
15 Civ. 1799 (JCF), 2016 WL 675432 at *1 (S.D.N.Y. Feb. 11, 2016)

(Francis, M.d.).
2. Timeliness

Fed.R.Civ.P. 60{c) (1) provides that "[a] motion under
Rule 60(b) must be made within a reasonable time -- and for
reasons {1), (2), and (3) no more than a year after the entry of

the judgment or order or the date of the proceeding."* "In

 

2Tt is not at all clear that Rule 60 permits the relief
plaintiff seeks, namely, enforcement of the settlement agreement.
Under certain circumstances, Rule 60(b) permits a court to
"relieve a party .. . froma final judgment, order, or
proceeding... ." If I were to relieve plaintiff from my Order
approving the settlement and dismissing the action, the result
would be the rescission of the settlement agreement and the
reinstatement of the action. If the settlement were rescinded,
plaintiff would have to return to defendants the $120,000.00 that
has already been paid to plaintiff pursuant to the settlement

(continued...)

 

 
considering whether a Rule 60(b) (6) motion is timely, [a court]
must scrutinize the particular circumstances of the case, and
balance the interest in finality with the reasons for delay."

PRC Harris, Inc. V. Boeing Co., 700 F.2d 894, 897 (2d Cir. 1983);
accord Thai-Lao Lignite (Thai.) Co. v. Gov't of Lao People's
Democratic Republic, 864 F.3d 172, 182 (2d Cir. 2017); SEC vy.
Durante, 641 F. App'x 73, 78 (2d Cir. 2016) (summary order) ;
Flemming v. New York, 423 F. App'x 64, 65 (2d Cir. 2011) (summary
order).

B. Application of the
Foregoing Principles

1. Subject Matter Jurisdiction

Plaintiff argues that this Court retains jurisdiction
to enforce the settlement because the Order of dismissal incorpo-
rated the terms of the agreement (Pl. Memo. at 3). Specifically,
plaintiff contends that the recitation of the material terms of
the settlement in open court on December 3, 2015, my inquiry into
the fairness of the settlement and the recitation of the material
terms of the settlement in the Order of dismissal satisfy
Kokkonen's incorporation requirement (Pl. Memo. at 3). However,

plaintiff correctly notes the absence of controlling authority

 

2(.,,.continued)
agreement. It is highly doubtful that this is the "relief"
plaintiff is seeking.

 
that clearly defines incorporation in this context (Pl. Memo. at
2).

Several District Court cases have addressed the issue
of whether a federal court retains jurisdiction to enforce a
settlement in an FLSA action where the Court has approved the
settlement but has not expressly retained jurisdiction to enforce
the settlement. These cases have all held that the a court does
not have jurisdiction to enforce the settlement simply because
the court approved it. As succinctly explained in Mao v.. Mee Cho
Corp., supra, 2016 WL 675432 at *1:

The Court lacks jurisdiction to enforce the agree-
ment. In order to retain ancillary jurisdiction over
enforcement of a settlement agreement, "a district
court's order of dismissal must either (1) expressly
retain jurisdiction over the settlement agreement, or
(2) incorporate the terms of the settlement agreement
in the order." Hendrickson v. United States, 791 F.3d
354, 358 (2d Cir. 2015) (citing Kokkonen v. Guardian
Life Insurance Co. of America, 511 U.S. 375, 381
(1994)}. It is not enough that the court somehow have
given the settlement its "judicial imprimatur." Id. at
358-59. Here, there was no express retention of juris-
diction, nor were the terms of the agreement incorpo-
rated in the order of dismissal. Nor is there any
suggestion in Cheeks that by mandating review of FLSA
settlements, the Second Circuit Court of Appeals was
creating federal jurisdiction over enforcement of all
such agreements. Finally, the plaintiffs have not
suggested any alternative basis for jurisdiction.

Accord Otequi_ v. City Works Constr. LLC, Case No. 41-21057-CIV-
Williams/Simonton, 2017 WL 945638 at *3 (S.D. Fla. Jan. 17,
2017); Melchor v. Hisen & Son Inc., supra, 2016 WL 3443649 at *5-

*6; Warren v. Pepin & Pearl, Inc., No. 8:09-CV-2153-T-17 EAJ,

 

 
2010 WL 4513424 at *1-*2 (M.D. Fla. Nov. 2, 2010); see also
Vazquez v. Insight Behavioral Health Specialists, LLC, Case No.
6:16-cv-1827-Orl-22G0K, 2017 WL 3588684 at *5 (S.D. Fla. Aug. 2,
2017) (Report & Recommendation) (recognizing that federal court
has jurisdiction to enforce FLSA settlement only where there is
an express retention of jurisdiction), adopted at, 2017 WL
3583562 (S.D. Fla. Aug. 17, 2017).

Given this array of authority and the absence of any
countervailing authority, I conclude that I lack jurisdiction to
enforce the settlement. There is nothing in the parties' settle-
ment agreement suggesting that the Court would retain jurisdic-
tion, and, as noted above, the mere fact that the settlement
agreement was approved by the Court is insufficient to constitute

a retention of jurisdiction.’

2. Timeliness

Plaintiff argues that his motion pursuant to Rule
60(b) (6) is timely because "[d]efendants were making their
payments [gic] obligations under the agreement until relatively

recently," and plaintiff "afford[ed] [defendants] sufficient time

 

3T note that the lack of subject matter jurisdiction to
enforce the settlement does not leave plaintiff without a federal
remedy. The settlement agreement provided, among other things,
that plaintiff had the right to file a judgment by confession
with respect to any unpaid installments.

7

 
to cure or otherwise negotiate another payment schedule" before
filing his motion (Pl. Memo. at 4).

Plaintiff's argument is not persuasive. In Mpala v.
Segarra, 718 F. App'x 84, 85 (2d Cir. 2018) (summary order), the
Second Circuit affirmed the denial of a Rule 60(b) motion as
untimely where the plaintiff filed his motion within one year of
the judgment but "offered no explanation for why he waited until
the end of that full year to file." See also SEC v. Durante,
supra, 641 F. App'x at 78-79 (unexplained delay of more than 29
months unreasonable); Kellogg v. Strack, 269 F.3d 100, 104 (2d
Cir. 2001) (delay of 26 months “patently unreasonable
absent mitigating circumstances"). Here, plaintiff filed his
motion almost three years after I issued the Order of dismissal
and more than a year after he claims defendants made their last
payment. Plaintiff's claim that he delayed seeking judicial
relief because he wanted to afford defendants the opportunity to
resume making payments or to renegotiate the payment schedule
does not justify such a significant delay in filing the current
motion. Thus, plaintiff's Rule 60(b) motion is denied as un-

timely.
IV. Conclusion

Accordingly, for all the foregoing reasons, plaintiff's

motion to reopen this matter and enforce the settlement agreement

 

 

 
is denied. The Clerk of the Court is respectfully requested to

mark Docket Item 66 closed.

Dated: New York, New York
September 4, 2019

Copies transmitted to:

All Counsel

SO ORDERED

  

) Ly . bf a

_— we pe Et ical

HENRY PITMAN
United States Magistrate Judge

 
